DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7-9 of U.S. Patent No. 10,932,258.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the patent anticipate the claims in the present application as shown in the table below.
Present Application
USPN 10,932,258
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 7
Claim 5
Claim 8
Claim 6
Claim 9


Allowable Subject Matter
Claims 1-12 are allowed over prior art.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1, 4, 7 and 10, Manolakos et al. (USPN 10,356,800) teaches transmitting, to a user equipment (UE), a subcarrier spacing configuration and cyclic prefix information indicating an extended cyclic prefix through higher layer signaling [Col. 15, lines 17-27].
However, for claims 1 and 7, Manolakos does not teach indicating a subcarrier spacing of 60 kHz; determining a first value of a slot format indicator, for a symbol having the extended cyclic prefix to be determined by the UE as a flexible symbol in case that at least one of symbols having a normal cyclic prefix and overlapping the symbol is a flexible symbol according to a slot format indicated by the first value, an uplink symbol in case that all symbols having the normal cyclic prefix and overlapping the symbol are uplink symbols according to the slot format indicated by the first value, and a downlink symbol in case that all symbols having the normal cyclic prefix and overlapping the symbol are downlink symbols according to the slot format indicated by the first value, and transmitting, to the UE, the slot format indicator with the first value.
However, for claims 4 and 10, Manolakos does not teach determining a second subcarrier spacing configuration, for 2n consecutive symbols for the second subcarrier spacing configuration to be determined by the UE as flexible symbols in case that a symbol constituting a slot format based on the slot format information and corresponding to the 2n consecutive symbols is a flexible symbol, uplink symbols in case that the symbol constituting the slot format based on the slot format information and corresponding to the 2n consecutive symbols is an uplink symbol, and downlink symbols in case that the symbol constituting the slot format based on the slot format information and corresponding to the 2n consecutive symbols is a downlink symbol; and transmitting, to the UE, a bandwidth part configuration including the second subcarrier spacing configuration from the base station through higher layer signaling.
Above taken with other limitations from the claims and dependent claims is considered novel and non-obvious.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xia (USPN 10,631,326) teaches sending downlink control information (DCI) to a first-type terminal by a base station, where the DCI comprises scheduling information for indicating that the first-type terminal sends uplink data in a first mode frame format that comprises uplink sub-frames.
Lin et al. (USPN 10,069,666) teaches an upsampling subsystem operable to process a first baseband receive signal that is at first sampling rate to generate an unsampled baseband receive signal at second sampling rate that is greater than the first sampling rate.  A cycle prefix removal unit is operable to remove cyclic prefix from the upsampled baseband receive signal to provide a second baseband receive signal at the second sampling rate.
Park et al. (USPN 9,814,030) teaches generating a channel state information reference signal (CSI-RS) sequence, and mapping the sequence to CSI-RS complex-valued modulation symbols.  The symbols are mapped to a pattern of first and second CSI-RS pattern sets, where the patterns are made of resource elements (RE) to which CSI-RS complex-valued modulation symbols are mapped, and the second pattern set is available when orthogonal frequency division multiplexing (OFDM) symbols are used for a physical downlink control channel in a downlink subframe or specific downlink control information format is configured.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211. The examiner can normally be reached Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/             Primary Examiner, Art Unit 2464